PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/936,792
Filing Date: 27 Mar 2018
Appellant(s): ICHIJO et al.



__________________
Patrick A. Gildea
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23rd, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1st, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant’s arguments are presented in section IV of the Appellant’s Brief and spanning subsections A through D.   This response will address the presented arguments under corresponding subsections A through D and in the particular order as presented therein as reasonably practicable.  Additionally the Appellant’s arguments do not identify any particular groupings of claims beyond being commonly directed to independent claims 1 and 15 absent distinction or qualification presented there between. Accordingly claims the pending claims1 and 4-15 are understood to stand or fall together as a singular grouping and claim 1 will be relied upon as the exemplary claim for the purpose of this response.

A. Claims 1 and 15 Recite a Judicial Exception Under Prong 1 of Step 2A (Appellant’s Brief pages 8 through 12)
i. The Appellant proposes that the claimed invention does not organize human activity whatsoever and therewith does not fall under the enumerated grouping of abstract idea identified by the courts (Appellant’s Brief Pages 8 &9).

The claimed invention as plainly presented is directed executing game rules based on the relationship between a plurality of players and accordingly clearly concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules as noted in the rejection of record.
Additionally it is noted that the claimed invention acts in manner “…forcing players to develop relationships with each other to acquire advantageous effects during the game, …”(Appellant’s Brief page 9) and by the hence Appellant’s own description is directed to Certain Methods of Organizing Human Activity including managing personal behavior or relationships that has been identified by the courts as an Abstract Idea.
Accordingly it is respectfully noted that both by the plain meaning of the present claim language as well as by the Appellant’s description of the same, the claimed invention is directed to an enumerated grouping of abstract idea defined by the courts and referenced by MPEP §2106.04(a)(2)(II).

ii. The Appellant presents that the claimed invention as a whole is directed to improvement to “game system technology” wherein a game is controlled based on McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) (Appellant’s Brief Page 9).
The term “game system technology” is not native to the Appellant’s specification nor is it defined in the presented arguments however as the claimed invention reflects the practice of game rules on a game system defined only by the inclusion of a memory and a processor, this reference is understood to describe the implementation of abstract game rules on a computer wherein the computer is used merely as a tool to perform the abstract idea.  This arrangement does not define a particular machine under MPEP §2106.05(c) and is identified as not being indicative of the integration of an abstract idea into practical application under 2106.05(f).  Notably the non-eligibility of game rules themselves was specifically addressed as not being patent eligible in In re Smith (Fed. Cir 2016) and accordingly insomuch as the described "game system technology" is comprised of reliance on game rules this element would not be sufficient to support patent eligibility based thereon.  It is additionally noted that insomuch as the described "game system technology" is comprises abstract game rules the features Appellant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive 
Response to the Appellant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant 
Accordingly as presented herein above, the proposed improvement to "game system technology" improperly reflects and relies upon holding the abstract idea itself as the inventive concept that has been specifically and repeatedly excluded by the list court’s decisions including McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) 


iii.  The Appellant presents that the claimed invention overcomes a technical challenge because conventional technology only uses a follower relationship that is limited in expanding player-to-player communication whereas the claimed invention 
Responsive to the preceding, encouraging or discouraging people from interacting with one another describes a social challenge (notably falling under and relating to the Organization of Human Activity as enumerated by the courts) but it does not describe or resolve a problem of a technical nature.  Similarly the proposed use the abstract player follower and following relationships may provide an abstract game benefit imparted by the rules of game play that is not of a technical nature and does not resolve a technical challenge as proposed.

iv.  The Appellant presents the courts decision in  McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) recognized that improvement to existing technological process can be found patent eligible and proposes that since the claimed invention has not been demonstrated as being conventional that the claimed invention should be found patent eligible based on a similar improvement to technology as was present in McRO (Appellant’s Brief Pages 11-12).
Responsive to the preceding and as previously noted in section (a)(ii) herein above, in McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce 
Regarding the Appellant’s comments regarding the conventionality of the claimed invention it is noted that following  the decision in Berkheimer v. HP, Inc, and April 19th 2018 USPTO memo concerning the same, focus on if the Additional Elements (i.e. non-abstract portions) of the claimed invention represent well-understood, routine, and conventional activity.  Relating to the 
Insomuch as the Appellant may intend the conventionality of the claimed invention to propose eligibility of the claimed invention based on the novelty of the claimed invention as whole the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). 

In view of the above, the claimed invention does not fairly support an improvement to existing technological process even when considered in light of the court’s decision of McRO. The rejection of record properly established the 

B. Claims 1 and 15 Recite a Judicial Exception That Is Not Integrated Into A Practical Application Under Prong 2 of Step 2A (Appellant’s Brief pages 12 through 15)
i. The Appellant proposes that the claimed invention when considered as a whole integrate the judicial exception into a practical application by improving “game system technology” through forcing players to develop relationships with each other (Appellant’s Brief Page 13).
Responsive to the preceding, the proposed practical application of encouraging people to interact with one another describes a social challenge (notably falling under and relating to the Organization of Human Activity as enumerated by the courts) but it does not fairly describe an improvement in technology within the meaning of MPEP 2106.05(a).  
Further insomuch as the described technology improvement is comprises abstract game rules defining player interactions the features Appellant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the 


ii. The Appellant proposes that the claimed invention as a whole is unlike the game rules deemed non-eligible in In re Smith, 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) because the claimed invention does not include a deck of physical cards but instead is directed to a plurality of rules that force player to develop relationships with each other(Appellant’s Brief Pages 14 & 15).
Responsive to the preceding the court’s decision in In re Smith remains pertinent to the claimed invention as both the instant presented claims and those addressed in In re Smith were directed to a set of game rules.  While the claims addressed in In re Smith did utilize a conventional deck of playing cards, the court did specifically note that the inclusion of the same was not sufficient to support the patent eligibility of the addressed invention and accordingly the lack of the is element does not diminish the applicability and precedent to the claims being addressed in the instant application.  

C. Claims 1 and 15 Recite a Judicial Exception without Significantly More When Considered Under Step 2B (Appellant’s Brief pages 15 and 16).

Responsive to the above and reflecting the previous presented remarks of section (a)(iv) presented herein above, concerning the conventionality of the claimed invention it is noted that following the decision in Berkheimer v. HP, Inc, and April 19th 2018 USPTO memo concerning the same, there was a focus on if the Additional Elements (i.e. non-abstract portions) of the claimed invention specifically represent well-understood, routine, and conventional activity.  The court identified consideration does not extend or require that the entirety of the claimed invention be conventional in order to be properly rejected as non-eligible.  Relating to the preceding, the rejection of record identifies pages  32-35 the Appellant’s specification and the requirements thereof as set forth by 37 CFR 1.71 to support the factual determination that that the claimed additional non-abstract elements of the claimed invention including a processor and memory represent well-understood, routine, and conventional activity at the time of invention.  Hence, the conventionality requirement only extends to the non-abstract portions of the claimed invention and has been properly addressed by the rejection of record.
Insomuch as the Appellant may intend the conventionality of the claimed invention to propose eligibility of the claimed invention based on the novelty of the claimed invention as whole the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). 

ii. The Appellant proposes that the specification describes a technical problem and the solution to the same at pages 1, lines 13-23 and page 6 Line 23, through page 7 line 9 (Appellant’s Brief Bridging Pages 15 & 16).

Responsive to the preceding and reflecting similar considerations discussed in section (a)(iii) herein above, encouraging or discouraging people from interacting with one another describes a social challenge (notably falling under and relating to the Organization of Human Activity as enumerated by the courts) but it does not describe a problem of a technical nature.  Similarly the proposed use the abstract player follower and following relationships may provide an abstract game benefit imparted by the rules of game play that is not of a technical nature.



Responsive to the preceding the rejection of record demonstrates that the non-abstract portion of the claimed invention are conventional with reference to the applicable standards and portions of the Appellant’s own specification which are discussed in further detail in section (C)(i) presented herein above.
Insomuch as the Appellant may intend the conventionality of the claimed invention to propose eligibility of the claimed invention based on the novelty of the claimed invention as whole the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). 


D. Appellant’s “Game System Technology” Cannot Support The Presence Of An Inventive Concept Because It Is the Abstract Idea Itself (Appellant’s Brief pages 16 through 18)

Responsive to the preceding, it is noted that in McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  Additionally the court determined that the manner in which the computer performed this process was not the mere automation of the intuitive based process utilized by human animators but instead a new process that enhanced the functionality of the underlying computer technology.  
Proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Accordingly, the decision in McRO does not support the presence of patent eligible subject matter in the claimed invention as proposed.  



ii. The Appellant proposes that the proposed improvement of the claimed abstract method mirrors the improvement of computer functionality addressed in McRO (Appellant’s Brief Bridging Page 17).
Responsive to the preceding the claimed invention does not mirror the improvement of McRO because though it is performed on a computer it does not improve the functionality of the computer but merely utilizes the same as a tool to perform the abstract idea. 

iii. The Appellant proposes that the claimed invention as a whole is unlike the game rules deemed non-eligible in In re Smith, 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) because the claimed invention does not include a deck of physical cards but instead is directed to a plurality of rules that force player to develop relationships with each other (Appellant’s Brief Pages 17 & 18).
Responsive to the preceding and reflecting a similar argument addressed under section (b)(ii) above, the court’s decision in In re Smith remains pertinent to the claimed invention as both the instant presented claims and those addressed in In re Smith were directed to a set of game rules.  While the claims addressed in In re Smith did utilize a conventional deck of playing cards, the court did noted that the inclusion of the same did not support the patent eligibility of the addressed invention and accordingly the lack of the is same element would 


iv) The Appellant proposes that the claimed invention embodies a non-conventional improvement of game system technology (Appellant’s Brief Page 18).

Responsive to the preceding and as addressed in at least sections (a)(ii),  (D)(i-iii) presented herein above the claimed invention is directed to a judicial exception without significantly more that is not patent eligible according to the applicable standards and patent subject matter guidance, because the elements of the claimed invention when considered individually and as a whole set forth a proposed improvement in “game system technology” embodied as a set of abstract rules being performed on a conventional computer and memory that is not sufficient to establish -significantly more than- or alternatively -a practical application of- the claimed abstract game rule




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT E MOSSER/Examiner, Art Unit 3715 

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.